HUTCHESON, Circuit Judge
(dissenting).
While I concur in the opinion that the court below correctly held that it had jurisdiction to hear and determine the case, I think the judgment against the State was wrong and I dissent from the opinion of the majority affirming it.
It seems clear to me that the district judge was wrong in his view that the state was not entitled to prevent what was going on here, action, in my opinion, which was clearly in violation of the state constitution and statutes.
With deference, the opinion of the majority, that the Secretary has the right, as he did here, to override state statutory constitutional provisions and the long standing recognition thereof by congress in its practices and its acts, completely emasculates 12 U.S.C.A. § 36(c), which fully recognizes the validity and enforceability of state statutes of the kind in question here. It also disregards and nullifies the long history of the controversy over the establishment of branch banks and the attitude of congress toward that controversy, and, by what seems to be an operation bootstrap, seems to hold that the Secretary, by the invocation and use of 12 U.S.C.A. § 90, which clearly authorizes the Secretary of the Treasury to designate national banking associations as depositories of public money and authorizes him no further, can evade and avoid the branch bank limitations imposed upon banks by the Texas constitution and statutes. In assuming, as it does, that the authority given the Secretary under Section 90, to establish depositories, impliedly nullifies and repeals Section 36(c), 12 U.S. C.A., the opinion refuses to face up to the realities of the case which the counsel for the State of Texas met when he correctly answered the question, how the Secretary could exercise the authority granted in Section 90, without doing what he did here, saying: “He doesn’t have to designate a branch bank, indeed, h'e has no authority to do so.”
I have no real understanding of, or sympathy with the state prohibition against branch banks. I do know, though, that the State of Texas is a sovereign state and that its laws bind federal officers and agents just as they do everybody else, unless they conflict with some overriding federal constitutional principle or law. Here no one points to either a principle or a statute which overrides these Texas banking laws, and the law of Texas in the matter in question is sovereign and must be obeyed, no matter who in the federal government seeks to evade or defy it.
The judgment of the district judge was, in my opinion, not in accordance with our constitutional system. The opinion of the majority, in my opinion, is not in such accord. I, therefore, dissent from it.